             Case 5:20-cv-00653 Document 1 Filed 06/01/20 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


MELISSA RAGO, INDIVIDUALLY AND §
D/B/A RAGO FABRICATION         §
                               §
           Plaintiff,          §                    CIVIL ACTION NO.: _____________
                               §
v.                             §                    JURY TRIAL DEMANDED
                               §
OUTBOUND NEVADA LLC, A NEVADA §
LIMITED LIABILITY COMPANY, and §
BRIAN MASTERS, AN INDIVIDUAL   §
                               §
           Defendants.         §


                                         COMPLAINT

       Plaintiff Melissa Rago, individually and d/b/a Rago Fabrication (“Rago”) complains

against Defendants, Outbound Nevada LLC, and Brian Masters (collectively “Defendants”) and

alleges as follows:

                                       I.      PARTIES


       1.      Melissa Rago is an individual residing at 130 Black Buck Circle, Mountain

Home, Texas 78058.

       2.      Outbound Nevada LLC is a Nevada limited liability company owned and

operated by Brian Masters with a registered address of 11117 Abbeyfield Rose Dr, Henderson,

Nevada, 89052.

       3.      Brian Masters is an individual and citizen of the state of Nevada residing at 11117

Abbeyfield Rose Dr, Henderson, Nevada, 89052.

                            II.    JURISDICTION AND VENUE



PLAINTIFF’S ORIGINAL COMPLAINT                                                        PAGE 1 OF 12
              Case 5:20-cv-00653 Document 1 Filed 06/01/20 Page 2 of 12




         4.    This Complaint involves claims for unfair competition and trade dress

infringement in violation of the Lanham Act, 15 U.S.C. §1125, common law trade dress

infringement and common law unfair competition. This Court has jurisdiction over these claims

under 28 U.S.C. §§1331 and 1338. The Court also has supplemental jurisdiction over Plaintiff’s

state law claims, under 28 U.S.C. § 1367 because they arise out of the same matters and

transactions alleged in this complaint.

         5.    This Court has personal jurisdiction over Defendants because the Defendants have

established minimum contacts with the forum, and the exercise of jurisdiction over the

Defendants would not offend traditional notions of fair play and substantial justice. Defendants

have conducted business, solicited customers and infringed Rago’s trade dress in the State of

Texas.

         6.    Venue is proper pursuant to 28 U.S.C. §1391(b)(2) because a substantial part of

the events giving rise to the claims herein occurred and continue to occur in this judicial district.

                                          III.    FACTS

                                   A. Rago Fabrication’s Products

     7.        Rago Fabrication was founded in April of 2013 when Mario Rago retired from the

Navy. Mario Rago decided to start fabricating metal products based on his experience as an

automotive technologist and education from Toyota’s Technician Training & Education Network

program. He also received prior training in metal fabrication, welding, and Commuter Numerical

Control (“CNC”) operations.




PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 2 OF 12
               Case 5:20-cv-00653 Document 1 Filed 06/01/20 Page 3 of 12




      8.          Shortly after, Rago started designing off-road accessories, such as rock sliders 1

LED mounting brackets, and other mounting panels designed for vehicles, for sell to different

companies and the general public. Rago also offered product design services to companies. For

example, Rago sold one of its designs to another company that was interested in producing the

Rago rock-sliders under its own label.

      9.          Rago’s LED brackets and mounting panels and related products are distinct

within the “off-roading” community. The success of these products is no accident. It was earned

through Rago’s substantial investment in design innovation, product development, and industry

wide marketing and advertising. As a result, Rago has not only developed several popular

products: Rago has developed tremendous goodwill.

     10.          Rago’s products have a new and inherently distinct look and design not seen

before in the off road accessories product categories. The products have a smooth, sturdy design

with rounded corners and orifices and smooth rounded transition lines. Each of the products is

further characterized by an overall, low profile look, which has quickly become popular and

recognizable by the relevant customers. Rago claims trade dress protection in several of those

products (collectively the “MSPS Trade Dress”). 2 The MSPS Trade Dress includes the

following:

         a. 3rd Gen Toyota 4runner Modular Storage Panel System Trade Dress: 3rd Gen Toyota

             4runner Modular Storage Panel System Trade Dress consists of a panel that is a

             generally trapezoidal shape with rounded corners. One of the non-parallel edges is

             generally strait and its opposite edge is generally rounded. The panel comprises a grid

1
  Rock sliders are metal bars that run along each side of a vehicle, from just behind the front wheel to just before the
rear wheel, and just below the level of the door sills. Rock sliders are affixed to the vehicle’s chassis, and their
function is to protect the door sills and door bottoms from damage when crossing large obstacles.
2
  MSPS is an abbreviation for Modular Storage Panel System.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                            PAGE 3 OF 12
            Case 5:20-cv-00653 Document 1 Filed 06/01/20 Page 4 of 12




           interior containing circular orifices at nodes within the grid (hereinafter the “Rago

           Grid”) and six circular orifices along the lower edge, and six obround orifices

           staggered around the perimeter, creating a very distinctive design. This smooth,

           sturdy, low profile product provides Rago Fabrication an inherently distinct design

           that is aesthetically pleasing to its customers. A picture of the 3rd Gen Toyota

           4runner Modular Storage Panel System Trade Dress is attached hereto as Exhibit A.

       b. 4th Gen Toyota 4runner Modular Storage Panel System Trade Dress 4th Gen Toyota

           4runner Modular Storage Panel System Trade Dress consists of a panel that is a

           generally hexagonal shape with rounded corners. There is a lower edge having eight

           circular orifices and two obround orifices. A concave, rounded second edge extends

           upward and to the right from the lower edge at approximately 112 degrees relative to

           the lower edge; a generally straight third edge extends vertically from the second

           edge at approximately ninety degrees relative to the lower edge; a generally straight

           fourth edge extends horizontally to the left from the third edge and is generally

           parallel to the lower edge; a fifth edge extends downward and to the left from the

           fourth edge, and is approximately 60 degrees relative to the lower edge; a sixth edge

           is generally parallel to the fifth edge and generally extends from a concave curvature

           at the fifth edge and extends down to the left end of the lower edge. The angle created

           by the sixth edge and the lower edge is approximately 60 degrees. An obround orifice

           is located at the interior of said angle. The Rago Grid exists interior to the six edges.

           The overall appearance has a very distinctive design. This smooth, sturdy, low profile

           product provides Rago Fabrication an inherently distinct design that is aesthetically




PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 4 OF 12
             Case 5:20-cv-00653 Document 1 Filed 06/01/20 Page 5 of 12




            pleasing to its customers. A picture of the 4th Gen Toyota 4runner Modular Storage

            Panel System Trade Dress is attached hereto as Exhibit B.

        c. 5th Gen Toyota 4runner Modular Storage Panel System Trade Dress: 5th Gen Toyota

            4runner Modular Storage Panel System Trade Dress consists of a panel having two

            members; a generally hexagonal shaped first member connected to a generally

            triangular shaped second member; both members comprising the Rago Grid and

            obround orifices staggered around the perimeter; the second member extending at a

            slight upward angle from one edge of the hexagonal shaped first member, creating a

            very distinctive design. This smooth, sturdy, low profile product provides Rago

            Fabrication an inherently distinct design that is aesthetically pleasing to its customers.

            A picture of the 5th Gen Toyota 4runner Modular Storage Panel System Trade Dress

            is attached hereto as Exhibit C.

    11.         Several products included within the MSPS Trade Dress described above are sold

in corresponding pairs (i.e., left and right pieces).

    12.         Over the course of several years, Rago has spent significant amounts of resources

developing, marketing and promoting the MSPS Trade Dress, and these products are now sold

across the United States and beyond to countless members of the Off Roading Community.

    13.         As a result of the distinctive design of Rago’s MSPS Trade Dress, the success of

the products and Rago’s extensive marketing and promotion of the same, the MSPS Trade Dress

has acquired substantial recognition among the consuming public and the consuming public

associates these distinctive designs with Rago and their products and services.




PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 5 OF 12
            Case 5:20-cv-00653 Document 1 Filed 06/01/20 Page 6 of 12




    14.        Rago has established an excellent reputation as to the quality of its goods and

services. The inherently distinctive design of the MSPS Trade Dress is recognized by members

of the consuming public as indicators of high quality products associated with Rago.

                          B. Defendants and Their Infringing Products

    15.        On or about November 11, 2019, Brian Masters (“Masters”) created an Instagram

account titled Outbound_Nevada. That account posted pictures of Toyota 4Runners offroading in

the American Southwest.

    16.        On or around January 23, 2020, the Outbound_Nevada account posted its first

image of a product. In particular, the post showed a CAD image of a mount intended for a

Toyota 4Runner accompanied by the message: “A little rack sneak peak [sic]. We are working

hard and hope to enter the market soon! Thanks for all the support so far -dont [sic] worry the

render [sic] has hard lines- final product will be smooth” followed by a string of hashtags (e.g.,

#3rdgen4runner).

    17.        On or around February 12, 2020, the Outbound_Nevada account posted an image

of a panel nearly identical to the Rago 3rd Gen Toyota 4runner Modular Storage Panel System

Trade Dress, accompanied by the message: “Coming soon! Stay tuned everyone we are going to

bring these side panel [sic] to market without charging you $39482 for them” followed by a

string of hashtags. Exhibit D (emphasis added). For reference, $394.82 is within ten dollars of

Rago’s listed price for the 3rd Gen Toyota 4runner Modular Storage Panel System.

    18.        Over the next few weeks and months, the Outbound_Nevada account published

several more posts illustrating the same panel. Exhibit E.




PLAINTIFF’S ORIGINAL COMPLAINT                                                         PAGE 6 OF 12
                Case 5:20-cv-00653 Document 1 Filed 06/01/20 Page 7 of 12




     19.           On or about April 9, 2020, Rago discovered the Outbound_Nevada account and

realized Brian Masters was selling a mounting panel that is nearly identical to the Rago 3rd Gen

Toyota 4runner Modular Storage Panel System Trade Dress.




Company: Outbound Nevada                               Company: Rago Fabrication
Product: 3rd Generation Side Panel                     Product: 3rd Gen Toyota 4Runner Modular Storage Panel System


     20.           On further investigation, it became clear:

                   1) Brian Masters previously purchased a Rago 3rd Gen Toyota 4runner Modular
                      Storage Panel System from Rago, and subsequently returned it to Rago
                      (Exhibit F);

                   2) Masters was undercutting Rago’s pricing (Exhibit G);

                   3) Customers associated the panel manufactured by Masters with Rago, and
                      appreciated Masters’s lowball pricing (Exhibit G); and

                   4) Masters recognized the propriety of said designs as demonstrated by his
                      refusal to share drawings. Exhibit H.

     21.           On May 4, 2020, the undersigned sent a letter to Masters inquiring about his panel

and asking that he stop manufacturing and selling the panel. Exhibit I.

     22.           On May 7, 2020, Brian Masters formed Outbound Nevada LLC, a Nevada limited

liability company.

     23.           On May 11, 2020, the undersigned received a letter from Masters indicating he

and Outbound Nevada refused to stop manufacturing and selling the panel. Exhibit J.

     24.           On information and belief, Masters and Outbound Nevada continue to

manufacture and sell the panel nearly identical to the Rago 3rd Gen Toyota 4runner Modular




PLAINTIFF’S ORIGINAL COMPLAINT                                                                        PAGE 7 OF 12
             Case 5:20-cv-00653 Document 1 Filed 06/01/20 Page 8 of 12




Storage Panel System Trade Dress. By selling a panel that is nearly identical to the Rago 3rd Gen

Toyota 4runner Modular Storage Panel System Trade Dress, Masters and Outbound Nevada

infringe on the trade dress rights of Rago and are committing unfair competition in violation of

the Lanham Act and common law.

       23.        This tortious behavior causes significant harm to Rago. For instance, Rago has

lost sells and will continue to lose sells. Additionally, Defendants’ use of the MSPS Trade Dress

creates a likelihood of confusion with customers. Such likelihood of confusion is harmful to

Rago. Because Rago cannot exercise control over the quality of Defendants’ goods or services,

Rago is at significant risk of harm to its reputation. Such risk of harm is irreparable.

                                   IV.     CAUSES OF ACTION

                               COUNT 1
  A.     FEDERAL TRADE DRESS INFRINGEMENT AND UNFAIR COMPETITION

       24.        Each of the preceding paragraphs is incorporated by reference under this count.

       25.        Rago is the owner of all rights and title to the MSPS Trade Dress.

       26.        Rago’s MSPS Trade Dress designs are entitled to protection because each design

is inherently distinctive and not functional and/or it has acquired distinctiveness.

       27.        By the aforesaid acts, Defendants have infringed on Rago’s MSPS Trade Dress

and committed unfair competition in violation of § 32 of the Lanham Act, 15 U.S.C. § 1125(a).

       28.        Defendants’ acts have been willful and in conscious disregard of the trade dress

rights of Rago.

       29.        Rago has suffered, is suffering, and will continue to suffer irreparable injury for

which Rago has no adequate remedy at law.

       30.        Rago is entitled to a preliminary and permanent injunction preventing

Defendants’ further infringement.


PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 8 OF 12
             Case 5:20-cv-00653 Document 1 Filed 06/01/20 Page 9 of 12




       31.     As a result of Defendants’ actions, Defendants are realizing a profit and will

continue to realize a profit from their unlawful actions. Defendants’ unlawful actions are causing

and will cause Rago monetary damages. The amount of these damages is not yet determined.

Pursuant to 15 U.S.C. §1117(a), Rago is entitled to and seeks Defendants’ profits, actual

damages, and costs of this action and such additional relief as may be deemed appropriate and

awarded by this Court.

       32.     On information and belief, Defendants’ acts of trade dress infringement and unfair

competition have been and continue to be deliberate and willful and warrant an award of

enhanced damages. In addition, Rago is entitled to and seeks a finding that this case is

exceptional and warrants an award of attorneys’ fees pursuant to 15 U.S.C. §1117(a).

                               COUNT 2
        B.     COMMON LAW TRADE DRESS INFRINGEMENT AND UNFAIR
                             COMPETITION

       33.     Each of the preceding paragraphs is incorporated by reference under this count.

       34.     Defendants’ aforesaid conduct has and is likely to confuse, mislead or deceive

purchasers or potential purchasers and constitutes trade dress infringement and/or unfair

competition under the laws of the State of Texas.

       35.     Defendants’ acts of common law unfair competition have resulted in profits to

Defendants and caused great harm and damage to Rago. The amount of these damages is not yet

determined. Rago seeks actual damages, exemplary damages, and such additional relief as may

be deemed appropriate and awarded by this Court.

       36.     Based upon information and belief, Defendants will continue their willful acts of

unfair competition unless enjoined by this Court. Rago seeks a preliminary and permanent




PLAINTIFF’S ORIGINAL COMPLAINT                                                         PAGE 9 OF 12
              Case 5:20-cv-00653 Document 1 Filed 06/01/20 Page 10 of 12




injunction against further acts of trade dress infringement and/or unfair competition by

Defendants.

                                             COUNT 3
                                   C.     UNJUST ENRICHMENT

        37.     Each of the preceding paragraphs is incorporated by reference under this count.

        38.     By wrongfully misappropriating the goodwill Rago has developed in its MSPS

Trade Dress through Defendants’ use of the MSPS Trade Dress, Defendants have been unjustly

enriched to the material detriment of Rago.

        39.     Defendants’ actions have caused, and will continue to cause, irreparable harm to

Rago unless preliminary and permanently enjoined.

        40.     Defendants’ acts have resulted in profits to and caused great harm and damage to

Rago. The amount of these damages is not yet determined.

        41.     Rago seeks actual damages, exemplary damages and such additional relief as may

be deemed appropriate and awarded by the Court.

        42.     Additionally, Rago asks the Court to require a constructive trust be placed on all

of Defendants’ property, including funds withdrawn or distributed, currently in the possession of

Defendants, and Defendants should be required to disgorge all ill-gotten gains.

                              V.         DEMAND FOR JURY TRIAL

     Rago demands trial by jury on all issues so triable.

                                   VI.     PRAYER FOR RELIEF

        WHEREFORE, Rago prays that the Court enter a judgment against Defendants granting

Plaintiff the following relief:




PLAINTIFF’S ORIGINAL COMPLAINT                                                        PAGE 10 OF 12
              Case 5:20-cv-00653 Document 1 Filed 06/01/20 Page 11 of 12




        1.      Finding Defendants and their officers, agents, servants, affiliates, employees,

attorneys and representatives and all those in privy or active concert with Defendants, or on

behalf of Defendants have infringed Rago’s MSPS Trade Dress.

        2.      Defendants and their officers, agents, servants, affiliates, employees, attorneys

and representatives and all those in privy or active concert with Defendants, or on behalf of

Defendants, be preliminarily and permanently enjoined and restrained from, directly or

indirectly:

        a.      Using any of the MSPS Trade Dress, or any trade dress confusingly similar

                thereto.

        b.      Creating any confusion with Plaintiff’s MSPS Trade Dress;

        c.      Advertising with the MSPS Trade Dress;

        d.      Causing confusion or the likelihood of confusion, mistake or deception between

                Plaintiff and Defendants;

        e.      Engaging in unfair competition that is likely to confuse or deceive purchasers or

                potential purchasers; and

        f.      Otherwise unfairly competing with Plaintiff in any manner;

        3.      Ordering Defendants to pay Plaintiff any damages suffered by Plaintiff as a result

of Defendants’ conduct described herein;

        4.      Ordering Defendants to pay Plaintiff the Defendants’ profits arising from the

infringing products;

        5.      Requiring a constructive trust be placed on all of Defendants’ property, including

funds withdrawn or distributed, currently in the possession of Defendants, and Defendants

should be required to disgorge all ill-gotten gains.



PLAINTIFF’S ORIGINAL COMPLAINT                                                       PAGE 11 OF 12
            Case 5:20-cv-00653 Document 1 Filed 06/01/20 Page 12 of 12




       6.      Awarding Plaintiff prejudgment and postjudgment interest.

       7.      Awarding Plaintiff enhanced damages, attorneys’ fees, and costs of court as the

result of Defendants’ acts of infringement and unfair competition that were deliberate and

willful, and because this is an exceptional case; and

       8.      Awarding Plaintiff such other relief as the Court deems proper.

                                                        Respectfully submitted,


                                                        GUNN, LEE & CAVE, P.C.
                                                        8023 Vantage Drive, Suite 1500
                                                        San Antonio, Texas 78205
                                                        Tel: (210) 886-9500
                                                        Fax: (210) 886-9883


                                                        /s/ Nick Guinn
                                                         Robert L. McRae
                                                         Texas State Bar No. 24046410
                                                         rmcrae@gunn-lee.com
                                                         Nick Guinn
                                                         Texas State Bar No. 24087642
                                                         nick@gunn-lee.com

                                                        ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                                           PAGE 12 OF 12
